DETAILED ACTION
This action is written in response to the application filed 9/19/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to Specification
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a). Examples of some unclear, inexact or verbose terms used in the specification are:
“For example, a virtual assistant can provide many information” ([0003])
“The first electronic device is corresponding to an initiator and configured to transmit an event information.” ([0006])
“The first electronic device is further configured to receive the candidate projects, select at least one portion of the candidate projects to serve as recommended projects and make a decision according to opinions, on the recommended projects, provided by the second electronic device corresponding to a main participant among the participants.” ([0006])
“The first electronic device 11 is corresponding to an initiator of an event” ([0020])
“In addition, different participants may have different weights in the event information E.” ([0021])

Information Disclosure Statements
The information disclosure statement filed 2/6/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (specifically, non-patent literature document 1: “TW OA issued 2020/1/17”). It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a system comprising a first electronic device as well as a plurality of second electronic devices. Each ‘device’ is a machine, therefore the system as a whole is also a machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic electronic devices:
“receive the event information, wherein each of the second electronic devices is further configured to generate and transmit a plurality of candidate projects according to the event information”
The recited ‘generat[ing]... candidate projects’ functionality is akin to a human judgement or opinion. The ‘receiving’ and ‘transmitting’ steps are both insignificant extra-solution activity, i.e. the mere transmission of information from one device to another.
receive the candidate projects, select at least one portion of the candidate projects to serve as recommended projects and make a decision according to opinions, for the recommended projects, provided by the second electronic device corresponding to a main participant among the participants.”
The recited ‘select[ing]’ functionality is akin to a human judgement or opinion; ‘opinions’ are explicitly mentioned in the claim.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites receiving, generating, and transmitting information pertaining to ‘events’ and “candidate projects”, these are very broad terms that do not pertain to any particular real-world technological problem.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? Although the claim recites that the recited functionality is performed by “electronic device[s]”, no details regarding these devices are recited. In other words, the devices are recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component.. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014). Claim 1 additionally recites:
 “a first electronic device, corresponding to an initiator and configured to transmit an event information;”
This is insignificant extra-solution activity, i.e. the mere transmission of pre-solution information.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 12, which recite a method which is analogous to claim 1, as well as to dependent claims 2-11 and 13-22. The additional limitations of the dependent claims are addressed briefly below:

Dependent claims 2 and 13:
wherein the first electronic device is configured to orderly transmit the recommended projects to the second electronic device corresponding to the main participant according to a sequence of the recommended projects for the main participant to make a determination and provide the opinions on whether to agree the recommended projects via the second electronic device.
This is additional information about the extra-solution activity identified in claim 1 (i.e. the transmitting step).
Dependent claims 3 and 14:
wherein when the main participant provides the opinions to oppose the recommended projects via the second electronic device to the first electronic device, the first electronic device re- generates the recommended projects for the main participant to make the determination and provide the opinions on whether to agree the recommended projects via the second electronic device.
This is an additional mental process, akin to a human judgment.

Dependent claims 4 and 15:
wherein when the main participant provides the opinions to agree one of the recommended projects via the second electronic device to the first electronic device, the first electronic device selects the recommended project agreed by the second electronic device to serve as a final project.
This is an additional mental process, akin to a human judgment.

Dependent claims 5 and 16:
wherein each of the second electronic devices is further configured to generate the candidate projects, corresponding to the event information, of the participants according to a personal model and the event information.
This is an additional mental process, akin to a human judgment.

Dependent claims 6 and 17:
wherein the first electronic device corresponding to the initiator is further configured to generate the candidate projects, corresponding to the event information, of the initiator according to a personal model and the event information.
This is an additional mental process, akin to a human judgment.

Dependent claims 7 and 18:
wherein each of the second electronic devices is further configured to generate the personal model, corresponding to the event information, of the participant according to a historical record and an acceptance, corresponding to the event information, of the participant.
This is an additional mental process, akin to a human judgment.

Dependent claims 8 and 19:
wherein the first electronic device is further configured to obtain the participants corresponding to the event information, a weight, corresponding to the event information, of each the participant and the main participant among the participants according to a group relationship table corresponding to the event information.
This is an additional mental process, akin to a human judgment.

Dependent claims 9 and 20:
wherein the first electronic device is further configured to calculate a plurality of recommendation scores corresponding to the candidate projects respectively according to the weight, corresponding to the event information, of each the participant and an acceptance, corresponding to each the candidate project, of each the participant.
This is an additional mental process, akin to a human judgment.

Dependent claims 10 and 21:
wherein the first electronic device is further configured to sequence the candidate projects according to the recommendation score of each the candidate project and select a predetermined number of the candidate projects with higher sequence to serve as the recommended projects.
This is an additional mental process, akin to a human judgment.

Dependent claims 11 and 22:
wherein the first electronic device is further configured to orderly transmit the recommended projects to the second electronic devices according to a sequence of the recommended projects and calculate a weight, corresponding to the event information, of each the participant according to the opinions, for the recommended projects, of the second electronic devices.
The ‘calculate a weight’ step is an additional mental process, akin to a human judgment.
The ‘transmit’ step is insignificant post-solution activity, i.e. transmission of results (recommended projects) to another device.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11 and 19-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites the following limitation, which appears grammatically incomplete or otherwise incoherent:
“wherein the first electronic device is further configured to obtain the participants corresponding to the event 10information, a weight, corresponding to the event information, of each the participant and the main participant among the participants according to a group relationship table corresponding to the event information.” (Emphasis added.)
In this limitation, it is unclear what the ‘weight’ is. It could be:
A weight pertaining to the event, assigned by each of the users. (I.e. “obtain[ing] from the participants corresponding to the event information, a weight”.)
A weight pertaining to a particular component of the event (i.e. “an information”), assigned by each of the users. (I.e. “obtain[ing] from the participants 
A weight pertaining to each user. (I.e. “obtain[ing] 
Therefore, claim 8 is rejected under 112(b) as being indefinite. Claims 9-11 and 19-22 are rejected for the same reason or for inheriting this deficiency from a parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shidfar (US 2014/0310046 A1).

Regarding claims 1 and 12, Shidfar discloses a virtual assistant negotiation system, (and a related method) comprising:
a first electronic device, corresponding to an initiator and configured to transmit an event information;
[0033] “In accordance with other exemplary embodiments, an interactive plan page may have a customizable background as well as a Summary of user related or Social gathering related events. Events so Summarized may include dates, times, locations, questions, answers, votes, vote tallies, decisions (made and pending), and a decision countdown timer associated with each decision showing days, hours, minutes and seconds remaining until the window to make a selection has expired. In accordance with various other embodiments, an interactive plan page may enable users to create new events, view a user's events and access a user's account.” (Emphasis added.)See also screenshot at fig. 11.
5a plurality of second electronic devices, corresponding to a plurality of participants and configured to receive the event information, wherein each of the second electronic devices is further configured to generate and transmit a plurality of candidate projects according to the event information;
[0034] “With continued reference to FIG. 1, upon receiving display of the interactive plan page, a user may proceed to, for example, share a social gathering with other users, ask questions, add suggestions and the like.” (Emphasis added.)See also relevant screenshots in fig. 6 (“Allow Others to Suggest Answers”) and figs. 13-15. The Examiner notes that the interface described throughout Shidfar is one for collaborative event planning by a plurality of users, each using their own device, e.g. a mobile device. See e.g. fig. 36.
wherein the first electronic device is further configured to receive the candidate 10projects, select at least one portion of the candidate projects to serve as recommended projects and make a decision according to opinions, for the recommended projects, provided by the second electronic device corresponding to a main participant among the participants.
[0039] “With continued reference to FIG. 1, when a suggestion is received from a user. Such as via a Suggestion page, the Suggestion may be assigned a rank. Ranking Suggestions helps to reduce the occurrence of no one suggestion receiving majority approval as may occur when there are various options given to a group and the group is asked to make a decision. Decision ranking helps to ensure that a group comes to a decision around a given question by the deadline for that question. Decision ranking takes into account Votes for an answer as well as factors specific to the planner Voting including, but not limited to, a time at which the planner voted, hierarchy, a number of Social gatherings a planner has been involved in, a number of questions a planner has asked, a number of Suggestions a planner has made, and a number of purchases a planner has made in the system.” (Emphasis added.)[0040] “When ranking or weighting the votes of individuals, the system may take into account various attributes of each user/planner. Exemplary attributes include, but are not limited to, a time when the user voted, a number of events the user participated in, a number of questions asked by the user, a number of answer Suggestions made by the user, a number of Votes cast by the user and a number of purchases made by the user. Other factors may include public vs. private Voting, sequential voting, veto/black-ball, utility/% allocation voting, iterative Voting, Poison pill—deliberate sabotage, Zero Sum (user can't attend if he/she chooses losing option), shared pot (reward for voters who choose winner) and the like.”

Regarding claims 2 and 13, Shidfar discloses the further limitation wherein the first electronic 15device is configured to orderly transmit the recommended projects to the second electronic device corresponding to the main participant according to a sequence of the recommended projects for the main participant to make a determination and provide the opinions on whether to agree the recommended projects via the second electronic device.
[0039] “With continued reference to FIG. 1, when a suggestion is received from a user. Such as via a Suggestion page, the Suggestion may be assigned a rank. Ranking Suggestions helps to reduce the occurrence of no one suggestion receiving majority approval as may occur when there are various options given to a group and the group is asked to make a decision. Decision ranking helps to ensure that a group comes to a decision around a given question by the deadline for that question. Decision ranking takes into account Votes for an answer as well as factors specific to the planner Voting including, but not limited to, a time at which the planner voted, hierarchy, a number of Social gatherings a planner has been involved in, a number of questions a planner has asked, a number of Suggestions a planner has made, and a number of purchases a planner has made in the system.” (Emphasis added.)

Regarding claims 203 and 14, Shidfar discloses the further limitation wherein when the main participant provides the opinions to oppose the recommended projects via the second electronic device to the first electronic device, the first electronic device re-generates the recommended projects for the main participant to make the determination and provide the opinions on whether to agree the recommended 25projects via the second electronic device.
Fig. 13, illustrating Yes/No vote buttons for two different restaurants.[0088] “Users can select “I'm In or “I’m Out’, and their vote will be tallied on the Rundavoo pages.”Additionally, the Examiner notes that a vote for a particular option is equivalent to an expression of opposition for all other options.See also [0039] (reproduced above) regarding ranking information according to votes so as to achieve a group consensus.

Regarding claims 4 and 15, Shidfar discloses the further limitation wherein when the main participant provides the opinions to agree one of the recommended projects via the second electronic device to the first electronic device, the first electronic device selects the recommended project agreed by the second electronic device to serve as a 30final project.
Fig. 13, illustrating Yes/No vote buttons for two different restaurants.[0088] “Users can select “I'm In or “I’m Out’, and their vote will be tallied on the Rundavoo pages.”See also [0039] (reproduced above) regarding ranking information according to votes so as to achieve a group consensus.

Regarding claims 5 and 16, Shidfar discloses the further limitation wherein each of the second electronic devices is further configured to generate the candidate projects, corresponding to the event information, of the participants according to a personal model and the event information.
Fig. 11: “Add Suggestion” button.Also fig. 13: “Suggest Other Time” and “Suggest Other Location” buttons.

Regarding claims 356 and 17, Shidfar discloses the further limitation wherein the first electronic 15device corresponding to the initiator is further configured to generate the candidate projects, corresponding to the event information, of the initiator according to a personal model and the event information.
Fig. 11 illustrates a “personal model” of the event information, as recited.[0033] “In accordance with other exemplary embodiments, an interactive plan page may have a customizable background as well as a Summary of user related or Social gathering related events. Events so Summarized may include dates, times, locations, questions, answers, votes, vote tallies, decisions (made and pending), and a decision countdown timer associated with each decision showing days, hours, minutes and seconds remaining until the window to make a selection has expired. In accordance with various other embodiments, an interactive plan page may enable users to create new events, view a user's events and access a user's account.” (Emphasis added.)

Regarding claims 7 and 18, Shidfar discloses the further limitation wherein each of the second 5electronic devices is further configured to generate the personal model, corresponding to the event information, of the participant according to a historical record and an acceptance, corresponding to the event information, of the participant.
Fig. 13, illustrating a screenshot which may appear on the device of any of the plurality of persons involved in the planning.[0038] “With continued reference to FIG. 1, from the inter active plan page a user may proceed to add a suggestion to or answer a question from one of the other users engaged in the social gathering.” (Emphasis added.)

Regarding claims 8 and 19, Shidfar discloses the further limitation wherein the first electronic device is further configured to obtain the participants corresponding to the event 10information, a weight, corresponding to the event information, of each the participant and the main participant among the participants according to a group relationship table corresponding to the event information.
[0040] “When ranking or weighting the votes of individuals, the system may take into account various attributes of each user/planner. Exemplary attributes include, but are not limited to, a time when the user voted, a number of events the user participated in, a number of questions asked by the user, a number of answer Suggestions made by the user, a number of Votes cast by the user and a number of purchases made by the user. Other factors may include public vs. private Voting, sequential voting, veto/black-ball, utility/% allocation voting, iterative Voting, Poison pill—deliberate sabotage, Zero Sum (user can't attend if he/she chooses losing option), shared pot (reward for voters who choose winner) and the like.” (Emphasis added.)

Regarding claims 9 and 20, Shidfar discloses the further limitation wherein the first electronic device is further configured to calculate a plurality of recommendation scores 15corresponding to the candidate projects respectively according to the weight, corresponding to the event information, of each the participant and an acceptance, corresponding to each the candidate project, of each the participant.
[0040] “When ranking or weighting the votes of individuals, the system may take into account various attributes of each user/planner. Exemplary attributes include, but are not limited to, a time when the user voted, a number of events the user participated in, a number of questions asked by the user, a number of answer Suggestions made by the user, a number of Votes cast by the user and a number of purchases made by the user. Other factors may include public vs. private Voting, sequential voting, veto/black-ball, utility/% allocation voting, iterative Voting, Poison pill—deliberate sabotage, Zero Sum (user can't attend if he/she chooses losing option), shared pot (reward for voters who choose winner) and the like.” (Emphasis added.)The Examiner notes that the weights in this passage pertain to either a particular user, or to the attributes (“event information”) for a particular event. The Applicant’s intent with the term ‘weight’ is unclear; see 112(b) rejection of claim 8 supra.

Regarding claims 10 and 21, Shidfar discloses the further limitation wherein the first electronic device is further configured to sequence the candidate projects according to the 20recommendation score of each the candidate project and select a predetermined number of the candidate projects with higher sequence to serve as the recommended projects.

[0039] “With continued reference to FIG. 1, when a suggestion is received from a user. Such as via a Suggestion page, the Suggestion may be assigned a rank. Ranking Suggestions helps to reduce the occurrence of no one suggestion receiving majority approval as may occur when there are various options given to a group and the group is asked to make a decision. Decision ranking helps to ensure that a group comes to a decision around a given question by the deadline for that question. Decision ranking takes into account Votes for an answer as well as factors specific to the planner Voting including, but not limited to, a time at which the planner voted, hierarchy, a number of Social gatherings a planner has been involved in, a number of questions a planner has asked, a number of Suggestions a planner has made, and a number of purchases a planner has made in the system.” (Emphasis added.)

Regarding claims 11 and 22, Shidfar discloses the further limitation wherein the first electronic device is further configured to orderly transmit the recommended projects to the 25second electronic devices according to a sequence of the recommended projects and calculate a weight, corresponding to the event information, of each the participant according to the opinions, for the recommended projects, of the second electronic devices.
[0040] “When ranking or weighting the votes of individuals, the system may take into account various attributes of each user/planner. Exemplary attributes include, but are not limited to, a time when the user voted, a number of events the user participated in, a number of questions asked by the user, a number of answer Suggestions made by the user, a number of Votes cast by the user and a number of purchases made by the user. Other factors may include public vs. private Voting, sequential voting, veto/black-ball, utility/% allocation voting, iterative Voting, Poison pill—deliberate sabotage, Zero Sum (user can't attend if he/she chooses losing option), shared pot (reward for voters who choose winner) and the like.” (Emphasis added.)The Examiner notes that the weights in this passage pertain to either a particular user, or to the attributes (“event information”) for a particular event. The Applicant’s intent with the term ‘weight’ is unclear; see 112(b) rejection of claim 8 supra.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Burka discloses a collaborative event planning platform which features, inter alia, user voting (see e.g. [0039]). (US 2014/0278676 A1.)
Johnston discloses a multimodal virtual agent for interactive event planning. (Johnston M, Chen J, Ehlen P, Jung H, Lieske J, Reddy A, Selfridge E, Stoyanchev S, Vasilieff B, Wilpon J. Mva: The multimodal virtual assistant. In Proceedings of the 15th Annual Meeting of the Special Interest Group on Discourse and Dialogue (SIGDIAL) 2014 Jun (pp. 257-259).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124